DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/09/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 3/09/2021, with respect to the rejection under USC 103 have been fully considered and are persuasive.  The rejection under USC 103 of claim 11 has been withdrawn.   Examiner acknowledges that application has amended the independent claim 11 to further include all of the limitations set forth by claim 12.  Therefore, claim 11 is determined to overcome the prior art teachings for the reasons set forth below in the allowable subject matter section.  Examiner further notes that the inclusion of claim 12 limitations into claim 11 overcomes the double patenting rejection of claim 11.

Examiner notes that claims 1-10 currently remain rejected under double patenting, and are therefore not in condition for allowance.  Examiner acknowledges that applicants will submit a terminal disclaimer to obviate the double patenting rejection; therefore, upon receiving and approving a terminal disclaimer for claim 1-10, the examiner will remove the double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. 9411457. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 and 11 of US 9411457 recites all of the limitations set forth in claim 1 and 10 of the instant application, and therefore anticipate the claims of the instant application.  

Regarding claims 1-9, Claim 1 of the US9411457 recites every limitation of claim 1.  Claim 1 of US 9411457 further includes additional limitations the bolded italicized portion below, and therefore the instant application claim 1 is broader in breadth and anticipated by claim 1 of US 9411457.  
Claim 1 (instant application)
Claim 1 (US 9411457) 
A sensor comprising: 

a set of plates that are in contact from their bottom at the corners with a set of protrusions that are in contact from above with a plurality of intersections, each having a sensing element, of a grid of wires disposed on a base, and a top surface layer that is disposed atop the set of plates, 

so that force imparted from above onto the top surface layer is transmitted to the plates and thence 

that the protrusions above thereby focus the imparted force directly onto the intersections, 

a computer in communication with the grid which causes prompting signals to be sent to the grid and reconstructs a continuous position of force on the surface from interpolation based on data signals received from the grid.


a set of plates which form a plate matrix that are in contact from their bottom at the corners with a set of protrusions that are in contact from above with a plurality of intersections, each having a sensing element, of a grid of wires disposed on a base, and a top surface layer that is disposed atop the set of plates, 



that the protrusions above thereby focus the imparted force directly onto the intersections, each plate made of a piece of plastic, metal, wood or glass; and 

a computer in communication with the grid which causes prompting signals to be sent to the grid and reconstructs a continuous position of force on the surface from interpolation based on data signals received from the grid and across and in between the plates as the force moves from one plate to another plate.




Claims 2-9 are dependent on claim 1 and are anticipated by the corresponding claims 2-9 of US 9411457.

Regarding claim 10, Claim 11 of the US9411457 recites every limitation of claim 10.  Claim 11 of US 9411457 further includes additional limitations the italicized portion below, and therefore the instant application claim 9 is broader in breadth and anticipated by claim 11 of US 9411457.  

Claim 11
A method for sensing comprising: 
imparting force from above onto a top surface layer that is transmitted to a set of plates and thence to a set of protrusions, and thence to a plurality intersections of a grid of wires which are thereby compressed between the base and protrusions, 

where the set of plates are in contact from their bottom at their comers with the set of protrusions that are in contact from above with the plurality of intersections of the grid of wires disposed on the base; and 

that the protrusions above thereby focus the imparted force directly onto the intersections;

causing prompting signals by a computer in communication with the grid to be sent to the grid, and

reconstructing with the computer a continuous position of force on the surface from interpolation based on data signals received from the grid.
A method for sensing comprising: 
imparting force from above onto a top surface layer that is transmitted to a set of plates and thence to a set of protrusions, and thence to a plurality intersections of a grid of wires which are thereby compressed between the base and protrusions, 

where the set of plates are in contact from their bottom at their corners with the set of protrusions that are in contact from above with the plurality of intersections of the grid of wires disposed on the base; and 

that the protrusions above thereby focus the imparted force directly onto the intersections, each plate made of a piece of plastic, metal, wood or glass, the set of plates form a plate matrix; 

causing prompting signals by a computer in communication with the grid to be sent to the grid; and 

reconstructing with the computer a continuous position of force on the top surface layer from interpolation based on data signals received from the and across and in between the plates as the force moves from one plate to another plate.


Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 11 is allowed because the closest available prior art Lokhorst et al. (US 20030079549), Power et al. (US 20040222896), Koterba et al. (A Triaxial Force Discernment Algorithm for Flexible, High Density, Artificial Skin, 2006), and Perlin et al. (US 20090256817), either singularly or in combination fails to anticipate or render obvious an apparatus for sensing comprising: 
a pressure sensing array having N rows and M columns, with the N I/O pins in communication with the N rows and up to M columns in communication with the M I/O pins without using any transistors or other switchable electronic components outside of the computer, the array in communication with the computer, the array forming tiles, each tile includes a set of plates that are in contact from their bottom at the corners with a set of protrusions that are in contact from above with a plurality of intersections of a grid of wires disposed on a base, and a top surface that is disposed atop the set of plates, so that force imparted from above onto the top surface layer is transmitted to the plates and thence to the protrusions, and thence to the intersections of the grid of wires which are thereby compressed between the base and protrusions; and that the protrusions above thereby focus the imparted force directly onto the intersections” in combination with every other limitation as claimed and defined by the applicant. In particular, the closest available prior art teachings lack disclosing the specific structure and manner of use of having a set of plates that are in contact from their bottom at the corners with a set of protrusions that as an particular arrangement for enacting the sensing of force .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Koterba et al. (A Triaxial Force Discernment Algorithm for Flexible, High Density, Artificial Skin, 2006) provide support and teaching about implementing sensing arrays that include additional pillars (i.e. protrusions) placed on top of the sensors to direct force to the sensors underneath (sec II; pg. 1359 col 2 to pg. 1360 col 1).  However, they do not teach about including a set of plates in contact with the pillars to further divide and distribute the force.  In addition, the embodiment seems to teach placing the sensing elements at the corners of the pillar, which differs from the claimed invention providing imparted force directly onto the intersections of the grid of wires.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/Examiner, Art Unit 2865                                                                                                                                                                                                        


/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864